DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior 35 U.S.C. 112 rejection (3/7/22) of the claims is hereby withdrawn in light of amendments to the independent claims. The prior art rejection of the claims is also withdrawn in light or amendments to the independent claims incorporating allowable subject matter.

Allowable Subject Matter
Claims 1, 2, 6-11 and 15-19 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 10 and 19 including steps of performing a second authentication based on data corresponding to a specific word among data of a second input voice that is input while the function corresponding to the voice recognition is provided with the speaker model subsequent to a first authentication performed on first input voice of the specific word by a pre-registered user, wherein the performing of the second authentication comprises: obtaining a phoneme matching of at least one of a plurality of phonemes constituting the specific word among phonemes corresponding to the second input voice that is input while the function corresponding to the voice recognition is performed, determining a first similarity between characteristic information of the first input voice corresponding to the obtained phoneme, and characteristic information of a pre-stored speaker model, determining a second similarity between characteristic information of the obtained phoneme and characteristic information of a pre-stored personator model having characteristic information of a voice different from the pre-registered user and based on a ratio of the determined first similarity to the determined second similarity being greater than a first threshold value, determining that the second authentication is successful, and based on the ratio of the determined first similarity to the determined second similarity being equal to or smaller than the first threshold value, determining that the second authentication is failed.
           Kim (US PGPUB 20150302856 A1) discloses verifying a speaker proving a voice sample including storing a speaker model including characteristic information of a voice of a pre-registered user of the electronic apparatus corresponding to a specific word, where in response to a first input voice corresponding to the specific word, a function corresponding to a voice recognition by a first authentication is performed based on data of the first input voice and the speaker model and performing a second authentication based on data among data of a second input voice that is input while the function corresponding to the voice recognition is provided with the speaker model, but does not explicitly disclose the combination of limitations recited in the independent claims.
           Hattori (US 6,094,632) discloses a speaker recognition method including judging whether or not an unknown speaker providing a voice sample is an authentic registered speaker by determining if a specific word/phrase and a password is spoken by the same speaker/user, but does not explicitly disclose the combination of limitations recited in the independent claims.
           Faians (US PGPUB 20140330563 A1) discloses enrollment and authentication of a customer including performing authentication by at least comparing received audio stream to a database of voice prints of known fraudsters, but does not explicitly disclose the combination of limitations recited in the independent claims.
           Luan (US PGPUB 2008/0082331 A1) discloses performing enrollment for speaker authentication including selecting an optimal acoustic feature subset based on a plurality of acoustic feature vector sequences, a reference template and a plurality of pseudo-impostor feature vector sequences, but does not explicitly disclose the combination recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658